In an action to recover damages for personal injury, defendants appeal, by permission of the Appellate Term of the Supreme Court, from an order of that court, entered March 19, 1965, which affirmed: (1) an order of the Civil Court, Kings County, entered October 25, 1963, granting plaintiff’s motion for summary judgment; and (2) a judgment of said court entered June 22, 1964 upon a verdict in plaintiff’s favor *863after a jury’s assessment of the damages. Order of the Appellate Term and order and judgment of the Civil Court reversed and motion for summary judgment, denied, without costs. In our opinion, triable issues of fact are presented by the record which should be resolved upon a plenary trial. Beldock, P. J., Ug'hetta, Rabin, Hopkins and Benjamin, JJ., concur.